Citation Nr: 9918020	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-39 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for a major 
depression, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Margaret Vernon, Ph.D.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1992.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At that time, the veteran's service-connected major 
depression (hereinafter referred to as the service connected 
psychiatric disability) was evaluated as 10 percent 
disabling.  In a May 1994 rating determination, the RO 
increased the evaluation of the veteran's service-connected 
psychiatric disability from 10 percent to 30 percent 
disabling.  The veteran continued her appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected psychiatric disability 
causes a considerable industrial impairment.  

3.  The medical evidence of record does not demonstrate that 
the veteran's service-connected psychiatric disability causes 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or due to such 
symptoms as suicidal ideation, obsessive rituals, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

4.  The medical evidence of record does not demonstrate that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired or that the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to obtain or 
retain employment.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the 
service-connected psychiatric disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9434 (1998) and 4.132, 
Diagnostic Code 9209 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed her initial claim for VA compensation in 
July 1992.  At a VA psychiatric evaluation in September 1992, 
the veteran stated that she had been unemployed since July 
1992 but was attending school.  She noted that she had been 
laid off twice, had never been fired, and had quit three 
jobs.  Medication to treat her depression was noted.  It was 
also reported that the veteran was a recovering alcoholic and 
drug abuser and had maintained her sobriety for 10 years.  
The previous use of crystal methamphetamine, cannabis, 
cocaine and heroin was noted.  

Regarding her subjective complaints, the veteran reported 
that her maternal grandfather, her music teacher, and someone 
she could not recall had molested her as a child.  
Psychiatric evaluation noted that the veteran's remote memory 
and recent memory were good.  Thoughts were coherent and 
goal-oriented.  She was not delusional or psychotic.  Her 
affect was appropriate to her mood which was anxious.  The 
veteran was diagnosed with a major depression, in partial 
remission, polysubstance dependence, including alcohol, also 
in remission, and a personality disorder.  

In an August 1993 rating determination, service connection 
for a major depression was awarded.  A 10 percent disability 
evaluation was found.  

In August 1993, the RO received a statement from Margaret 
Vernon, Ph.D.  Dr. Vernon noted that the veteran was 
undergoing individual psychotherapy, attended parenting 
classes, and had been active in Alcoholics Anonymous.  
Psychological testing had revealed depression, anxiety, 
distrust, feelings of victimization and alienation, identity 
confusion, a high degree of suspiciousness, good reality 
testing and adequate ego strength.  It was reported that the 
veteran had been consistently cooperative and motivated in 
her treatment.  The veteran had experienced panic attacks and 
suicidal ideation, with symptom reduction through 
psychotherapeutic intervention.  It was also noted that the 
veteran continued to have symptoms of sleep disturbance, loss 
of confidence in decisionmaking, and a fear of reoccurring 
major depressive episodes.  The veteran required continued 
psychological intervention on a weekly basis in order to 
provide ongoing support for intermittent crisis management, 
emotional strengthening, and complete resolution of early 
childhood traumas and their affective, behavioral and 
cognitive sequelae.  

At a hearing held before a hearing officer at the RO in 
January 1994, Dr. Vernon testified on the veteran's behalf.  
At that time, the veteran's representative contended that, at 
minimum, the veteran was probably 50 percent impaired.  
Dr. Vernon noted the veteran's clinical depressive 
symptomatology, including headaches, nightmares, sleep 
disturbance and decreased self-esteem.  Depressive episodes 
were also noted.  Medication to treat this condition was also 
indicated.  When asked what level of disability Dr. Vernon 
believed that the veteran suffered from, she stated, in 
pertinent part:  

I think there's a considerable impairment 
in when she's in the midst and the peak 
of the depressive episode, I think it's, 
you know, [sic] serious or a severe 
impairment but I think in general it's . 
. . . . more considerable.  

The veteran also testified on her own behalf.  She noted 
difficulties with concentration and regular treatment of her 
psychiatric disability.  It was noted the veteran was 
waitressing part-time.  The veteran had been married for 
10 years and had two children, ages 10 and 6.  Difficulties 
with controlling anger were indicated.  The veteran stated 
that her condition was now more severe since her last VA 
evaluation.  

A review of outpatient treatment records notes continuous 
treatment of the veteran's psychiatric disability.  A review 
of these treatment records indicates the veteran's 
difficulties with preservice and post service traumatic 
events.  

In a May 1994 rating determination, the RO psychiatric 
disability was evaluated as 30 percent disabling.  The 
veteran continued her appeal.  In a November 1995 VA 
psychiatric evaluation, the veteran reiterated her previous 
difficulties.  Frequent panic attacks with various physical 
symptoms including a pounding heart, trouble breathing, 
trembling, and sweating were noted.  It was indicated this 
happened a few times a week.  Psychiatric evaluation revealed 
no psychomotor agitation or retardation.  Her speech was of 
normal volume and speed and her affect had full range.  Her 
thought process was mostly linear, without circumstantiality 
and tangentiality.  No apparent delusions were noted, 
although the veteran admitted to some paranoia and previous 
frequent suicidal thoughts.  The veteran was diagnosed with 
chronic depression with anxiety symptoms such as panic 
attacks and flashbacks from sexual abuse.  The severity of 
her psychosocial stressors was found to be extreme.  A Global 
Assessment of Functioning (GAF) was found to be about 60. 

Additional outpatient treatment records were obtained by the 
RO.  They note regular treatment of the veteran's psychiatric 
disability.  The psychiatric treatment primarily notes 
difficulties from the veteran's childhood.  An October 1994 
VA psychiatric service intake form notes the veteran suffers 
from post-traumatic stress disorder (PTSD) from childhood 
with a moderate severity of stressor.  A GAF of 61 to 70 was 
noted.  

In order to fully evaluate this claim, the veteran underwent 
a third VA psychiatric evaluation to determine the extent of 
the veteran's service-connected psychiatric disability.  In 
an October 1998 VA psychiatric evaluation, it was noted that 
the veteran had faced a tremendous amount of hardships over 
the past year.  These difficulties were not associated with 
the veteran's active service or her service-connected 
psychiatric disability.  The veteran indicated frequent 
migraine headaches with stress caused by her family and by 
her employment.  Psychiatric evaluation revealed that the 
veteran was fully oriented.  The veteran was very verbal, 
cooperative, and made eye contact throughout the interview.  
Her thoughts were linear and logical with no evidence of 
psychotic process.  Her immediate and short-term memory was 
found to be good.  She displayed poor conceptual judgment as 
she was not able to specify similarities between two objects.  
Her insight into her condition was considered fair and her 
judgment was found to be good.  Her mood was depressed.  The 
veteran was diagnosed with a major chronic depressive 
disorder.  A GAF of 60 was indicated.  

The examiner stated that the veteran appeared to be under 
considerable distress, yet she remained functional in terms 
of maintaining an occupation and family routine.  While the 
veteran was given a GAF of 60, the veteran was seen at risk 
of significant decompensation.  Therefore, it was noted that 
a GAF score did not fully reflect the inner turmoil that the 
veteran was suffering.  Although the veteran was able to 
remain functionally employed and to take care of her family, 
it was within extreme amount of effort.  Emotionally, the 
veteran was found to be very depressed.  The examiner noted 
that the veteran was likely to benefit from regular therapy 
sessions in addition to her psychiatric medication.  It was 
also noted that therapy would probably be long term and there 
was a chance that she may need hospitalization at some point 
during the course of her treatment.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In the 
rating determination of May 1994, the veteran was clearly 
evaluated under the old rating criteria.  In the December 
1998 supplemental statement of the case, the veteran was 
provided the new rating criteria.  At that time, the 
condition was clearly evaluated by the RO under the new 
criteria.  Thus, there is no prejudice to the veteran in the 
Board proceeding with the evaluation of this claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under the current rating criteria, Under 38 C.F.R. § 4.132, 
Diagnostic Code 9434 (Major Depressive Disorder) (1998), a 
100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of shot and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (1998).

Under 38 C.F.R. § 4.132, Diagnostic Code Diagnostic Code 9209 
(Major Depression with Melancholia) (effective prior to 
November 7, 1996), a 100 percent evaluation is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral process associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   A 30 percent evaluation under the 
old criteria may be assigned if there is a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  A 
10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1997).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

In evaluating the veteran's service-connected psychiatric 
disability, the Board is aware that there are traumas the 
veteran experienced prior to her active service that have 
clearly caused her difficulties to this day.  The veteran 
appears to suffer from a disability that emerged during her 
childhood, including a possible personality disorder.  
Service connection may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
The medical evidence of record also reveals several post 
service traumas that have clearly affected her ability to 
function.  The veteran is service connected, however, solely 
for the psychiatric disability associated with her active 
service.  While the veteran's GAF scores indicate moderate 
symptoms associated with the psychiatric disability, they do 
not indicate the degree to which the veteran's preservice 
traumatic experiences have aggravated her service-connected 
psychiatric disability.  In resolving the ultimate issue, the 
Board is mindful of the doctrine of reasonable doubt.  As the 
U.S. Court of Appeals for Veterans Claims (Court) has 
written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3.  
Further, if there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria. 

In evaluating the veteran's condition, the Board finds that 
the VA evaluation of October 1998 and the statements and 
testimony provided by Dr. Vernon are entitled to great 
probative weight.  At her testimony in January 1994, she 
indicated that the veteran suffers from a considerable 
impairment caused from her psychiatric disability.  The GAF 
score of 60, reported within the October 1998 VA evaluation, 
would appear to support this determination.  The veteran's 
GAF score indicates moderate difficulty in social and 
occupational functioning.  The Court has addressed the 
importance of GAF scores.  See, i.e., Richard v.  Brown, 9 
Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said to 
be reflective of a serious impairment under the diagnostic 
criteria).  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
the Court recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of the 4th edition 
of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM IV) in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  On the most 
recent VA examination, the veteran's GAF score was 60.  DSM 
IV equates this score with moderate symptoms, which is 
consistent with comments by the examiners regarding the 
veteran's disability.  The Court has noted that a 55-60 score 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter, 8 Vet. App. at 242.  

In light of the above, the Board finds that under the old 
diagnostic criteria the veteran is entitled to a 50 percent 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9209 
(effective prior to November 7, 1996).  In making this 
determination, the Board has not only considered the benefit 
of the doubt doctrine, but the difficulties associated with 
clearly distinguishing between a "definite" and 
"considerable" psychiatric disability.  See Hood v. Brown, 
4 Vet. App. 301 (1993).

The Board has also considered whether the veteran meets the 
requirements of a 70 percent disability evaluation for her 
service-connected psychiatric disability under either the old 
or new diagnostic criteria.  Based on a review of the medical 
evidence of record, the Board finds that neither the VA 
evaluations nor the evidence supplied by Dr. Vernon would 
support the conclusion that the veteran suffers from suicidal 
ideation, obsessive rituals that would interfere with routine 
activities, intermittently illogical speech, near continuous 
panic or depression affecting the ability to function, 
spatial disorientation, neglect of personal appearance, or an 
inability to establish and maintain effective relationships.  
Thus, she would not meet the 70 percent evaluation under the 
new diagnostic criteria.  Further, there is no evidence to 
support the conclusion that the veteran suffers from a severe 
industrial impairment caused by her service-connected 
psychiatric disability.  While Dr. Vernon mentioned that the 
symptoms at times were serious or severe, she clearly stated 
that in general the level of impairment was considerable.  
Accordingly, she would not be entitled to a 70 percent 
evaluation under the old diagnostic criteria.  

In making this determination, the Board has considered all 
outpatient treatment records, VA evaluations, and the medical 
opinions supplied by the veteran in support of her claim.  
While the November 1995 VA psychiatric evaluation described 
the severity of her psychosocial stressors as "extreme," 
the veteran was also assessed with a GAF of 60, indicating 
moderate symptoms.  While the veteran has had difficulties, 
these difficulties, almost without exception, result from 
either preservice or post service stressors not associated 
with the veteran's active service.  This finding would not 
support an additional increase in her service connected 
psychiatric disability.  

As noted above, in making this determination the Board has 
taken consideration of the fact that when evaluating a 
disability any reasonable doubt regarding the degree of 
disability is resolved in the favor of the claimant.  
However, without taking into consideration the doctrine of 
reasonable doubt the veteran would not have been afforded a 
50 percent evaluation for her service-connected psychiatric 
disability.  The veteran's own complaints, with her constant 
referencing to preservice or post service difficulties, and 
the lack of any medical treatment which refers to the 
veteran's active service, supports the determination that she 
is not entitled to a 70 percent evaluation for her 
service-related psychiatric disability.  Accordingly, an 
increased evaluation to 70 percent is not warranted.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether she is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

While there is evidence which supports the veteran's claim at 
different periods of time during the appeal period, the Board 
has found, for the reasons noted above, that the little 
evidence in support of a determination that the veteran 
suffers from a 70 percent evaluation caused from her 
service-connected psychiatric disability is entitled to 
limited probative weight.  On the contrary, the more 
probative evidence, which includes numerous medical opinions, 
supports the conclusion that there is no actual variance in 
the severity of the service-connected psychiatric disability 
during the appealed period.  Accordingly, the Board does not 
find evidence that the disability evaluation should be 
increased for any separate period based on the facts found 
during the appealed period.  The evidence of record from the 
day the veteran filed her claim to the present supports a 
conclusion that she is not entitled to increased compensation 
beyond 50 percent during any time within the appealed period.  
The RO reviewed all the evidence during the period and did 
not limit its consideration to only the "current" evidence 
of disability.  Therefore, the Board concludes that the RO's 
adjudication has met the substantive concerns articulated in 
Fenderson, and the veteran was properly notified of the basis 
of the determinations by the RO.  There is no basis to return 
this matter to the RO for a recharacterization of the issue.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding the veteran's service-connected disability.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1).  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, she must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Entitlement to an increased evaluation of the veteran's 
service-connected major depression to 50 percent is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

